Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4-6, 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, the use of the word “may” renders the claim indefinite because it is unclear if the limitation following the word “may” is required by the claim or not. 
With respect to claim 5, the claim is indefinite because it recites the shell is made from all of the recited materials, contrary to Applicant’s disclosure in which the shell can be made from one of the materials.
With respect to claim 6, the claim is indefinite because “the top of the shell” lacks proper antecedent basis.
With respect to claim 10, the claim is indefinite because “the first and second fins of the anti-twist device” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pounders US 2011/0308990 A1 (hereinafter Pounders).
	In regard to claim 1, Pounders teaches a system (10) comprising:
	a stake (150 -see fig. 2) with a first end portion (above 260) configured to support a top component, a second end portion (below 260) configured to be positioned at least partially underground,
	an anti-twist device (stake structure below 250 -see fig. 2)formed on the second end portion, and
	a stabilizing component (250) formed on the second end portion between the anti-twist device and the first end portion, and
	a shell (20) with a longitudinal opening (190) configured to receive at least part of the first end portion of the stake, the shell having a first end (upper top edge), and a second end (380) opposite the first end (fig. 2) that is configured to contact a surface of the ground when the system is in use (see [0007]).
	In regard to claim 2, Pounders teaches the claimed invention further comprising a top component (30 and 40) configured to be connected to a terminal end (270) of the first end portion of the stake (via end 350, see [0007]), the top component comprising at least one member selected from the group consisting of a mailbox, sign, windmill, tent, statue, fountain, bird bath, and display stand (see fig. 1, the top component is made up by all the elements attached to 30 and 40). 
	In regard to claim 3, Pounders teaches the claimed invention wherein the shell is configured as a column, post or pole (see figs. 1-2).
	In regard to claim 6, Pounders teaches the claimed invention wherein the top component is mounted to the top of the shell (as seen in fig. 2).
	In regard to claim 7, Pounders teaches the claimed invention wherein the shell comprises at least one of a thermoplastic and a thermoset material (see “PVC” in [0068]).
	In regard to claim 9, Pounders teaches the claimed invention wherein the stabilizing component includes a first section (first half of the plate) that extends radially outwardly from the stake (see fig. 2, plate 250 extends outwardly and radially from the main axis of the stake).
	In regard to claim 10, Pounders teaches the claimed invention wherein the first section is generally planar and includes first and second blades oriented generally perpendicularly relative to the plane of the first and second fins of the anti-twist device. Note that plate 250 is generally planar and includes four blades that are oriented perpendicularly from each of the fins of the anti-twist device as seen in fig. 2.
	In regard to claim 11, Pounders teaches the claimed invention wherein the stabilizing component includes a second section (other half of the plate) perpendicular to an axis of the stake and is configured  to be positioned on the surface of the ground (see [0007]).


	In regard to claims 12 and 13, Pounders teaches the claimed invention wherein the shell includes an inscription-affixing section (see fig. 2) that is a flat surface. Note that any portion within the external surface of the shell is flat and capable of being an inscription-affixion section per MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pounders.
In regard to claim 4, Pounders does not explicitly teach what the size of the shell is, thus leaving it up to the person of ordinary skill in the art to select a suitable size. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application, to arrive at a length within the claimed range as a matter of routine experimentation. See (MPEP 2144.05 -In the instant case, length differences will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating that such size is critical). 
	In regard to claim 5, Pounders teaches, as best understood, the claimed invention wherein the shell comprises wood, plaster, cement, marble, granite, metal and stone. 
Note that Pounders discloses the shell can be made of materials that have properties of lightweight and rigidity (see [0068]). It would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application to make the shell of Pounders in plaster because it gives the properties of lightweight and rigidity as desired by Pounders and is easily accessible which results in a highly cost effective assembly.
	In regard to claim 8, although not explicitly disclosed, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application to provide fillers in the thermoplastic of Pounders so as to lower material costs and provide coloring. It is noted that adding fillers to thermoplastics such as PVC is notoriously well known in the art, thus obvious so as to achieve the above mentioned cost reducing benefits.

Alternatively,
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pounders as applied to claim 1, and in further view of Schomaker US 5,400,535 (hereinafter ‘Schomaker’).
	In regard to claims 12-13, Pounders does not explicitly teach the inscription-affixing section	 that includes a protrusion on the shell.
	Schomaker teaches a support system for a sign comprising a vertical member (12) comprising a top component being a sign (see fig. 1). Wherein the vertical member comprises an inscription-affixing section (20) that is a protrusion (see fig. 1).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application to incorporate an inscription affixing section, as taught by Schomaker, in the shell of Pounders so as to enable the provision of additional information pertaining the main sign. 
In regard to claim 14, the combination of Pounders/Schomaker does not explicitly teach the inscription-affixing section has an inscription formed directly on the shell.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application, as a matter of design choice, to form the inscription directly on the shell so as to enable for the display of standard information that remains constant even when the main sign changes which facilitates installation of the sign and saves time, thus providing convenience, to the installer.  
In regard to claims 15-16, the combination of Pounders/Schomaker teaches the inscription affixing section is configured to receive a support that includes an inscription, said support being a sign, plate, card, picture, shelf or panel (see Schomaker element 20 which supports a sing (26) and is capable of supporting a plate, card, picture, shelf or panel). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAOLA AGUDELO/             Primary Examiner, Art Unit 3633